Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 1 of 19 Page ID
                                 #:1609




                      Exhibit 14
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 2 of 19 Page ID
                                 #:1610




                                                                       DATE:      30 June 2017
                                                                       INVOICE#     2017/006




   BILL TO:
   Q.ATAR ARMED FORCES
   PO Box 83
   Doha, Qatar

                                                     DESCRIPTION                   AMOUNT

   Falcon Project Extension For the month of June 2017
   1. Project Director
   2. C41 Operations & Solutions Manager                                               163,020.00
   3. Systems Design & Integration Manager                                             163,020.00
   4 . C41 Operations & Land Forces Expert                                             156,750.00
   5. Systems Design & Integration Manager (C41 Systems)                               163,020.00
   6. Military Intelligence (SME)                                                      163,020.00
   7. Navy (SME)                                                                       163,020.00




                                                                                   QAR 971,850.00
   Other Comments or Special Instructions
   1. Kindly Make all Cheques Payable to:
                     Digital Soula System For Technology
   2. in Case of Transfer :
          Bank Name :         Qatar National Bank (QNB)
          Branch :            Ministry of Business Branch
          Account No. :       0251-026543·001
          IBAN :               Q).35 QNBA 0000 0000 0251 0265 4300 1




   Authorized By:


 - Mr. Mohd Abdulla Al-Mannai
   Chairman of the Board
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 3 of 19 Page ID
                                 #:1611



                                                                                   BV
                                                                        DATE:            31 May 2017
                                                                        INVOICE#          2017/005




  Bill TO:
  Q.ATAR ARMED FORCES
  PO Box 83
  Doha, Qatar

                                                     DESCRIPTION                           AMOUNT

  Falcon Project Extension For the month of May 2017
  1.   Project Director
  2.   C41 Operations & Solutions Manager                                                     163,020.00
  3.   Systems Design & Integration Manager                                                   163,020.00
  4.   C41 Operations ft Land Forces Expert                                                   156,750.00
  5.   Systems Design ft Integration Manager (C41 Systems)                                    163,020.00
  6.   Military Intelligence (SME)                                                            163,020.00
  7.   Navy (SME)                                                                             163,020.00




                                                                        TOTAL             QAR 971,850.00
  Other Comments or Special Instructions
  1. Kindly Make all Ch.ciues Payable to:
                     Di1ltal Soula System for Technol01y
  2. In Case of Transfer :
          Bank Name :        Qatar National Bank (QJ,IB)
          Branch :           Ministry of Business Branch
          Account No, :      0251 ·02650·001
          IBAN :              Q,A35 Q,NBA 0000 0000 0251 0265 ◄ 300 1




  Authorized By:                                                                   Recevied By:



- Mr. Mohd Abdulli Al·Mannai
  Chairman of the Board
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 4 of 19 Page ID
                                 #:1612
         I
         I.


                II                          S'-
                                                                       DATE:
                                                                                  [[   t    I
                                                                                           30 April 2017
                                                                       INVOICE#              2017/004




   BILL TO:
   QATAR ARMED FORCES
   PO Box 83
   Doha, Qatar

                                                     DESCRIPTION                            AMOUNT


   Falcon Project Extension For the month of April 2017
   1. Project Director
   2. C41 Operations & Solutions Manager                                                         163,020.00
   3. Systems Design & Integration Manager                                                       163,020.00
   4. C41 Operations & Land Forces Expert                                                        156, 750.00
   5. Systems Design & Integration Manager (C41 Systems)                                         163,020.00
   6. Military Intelligence (SME)                                                                163,020.00
   7. Navy (SME)                                                                                 163,020.00




                                                                       TOTAL                QAR 971,850.00
   Other Comments or Special Instructions
   1. Kindly Make all Cheques Payable to:
                      Digital Soula System For Technology
   2. in Case of Transfer :
          Bank Name ;         Qatar National Bank (QN8)
          Branch ;            Ministry of Business Branch
          Account No. :       0251-026543-001
             IBAN ;            Q.A35 QNBA 0000 0000 0251 0265 4300 1




   Authorized By:                                                                 Recevied By:



 - Mr. Mohd
   Chairman.of the Board
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 5 of 19 Page ID
                                 #:1613


   r.
   f
                                                                                                  f   I \IO(CE
                                                                                       DATE:           01 April 2017
                                                                                       INVOICE#          2017/003




   -
   QATAR ARMED FORCES
   PO Box 83
   Doha, Qatar

                                                      DESCRIPTION                                       AMOUNT


   Falcon Project Extension For the month of March 2017
   1. Project Director
   2. C41 Operations & Solutions Manager                                                                    163,020.00
   3. Systems Design & Integration Manager                                                                  163,020.00
   4. C41 Operations & Land Forces Expert                                                                   156,750.00
   5. Systems Design & Integration Manager (C41 Systems)                                                    163,020.00
   6. Military Intelligence (SME)                                                                           163,020.00
   7. Navy (SME)                                                                                            163,020.00




                                                                                       TOTAL            QAR 971,850.00
   Other Comments or Special Instructions
   1. Kindly Make all Cheques Payable to:
                     Digital Soula System for Technology
   2. in Case of Transfer :
          Bank Name :         Qatar National Bank (QHB)
          Branch :            Ministry of Business Branch
          Account Ho. :       0251 ·026543-001
          IBAH :              Q.A35 QHBA 0000 0000 0251 0265 4300 1




   Mr. Moh
   Chairman of the Board



                                                        Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 6 of 19 Page ID
                                 #:1614




                                                                                       DATE:      01 March 2017
                                                                                       INVOICE#      2017/002




   BILL TO:
   QATAR ARMED FORCES
   PO Box 83
   Doha, Qatar

                                                      DESCRIPTION                                   AMOUNT

   Falcon Project Extension For the month of February 2017
   1. Project Director
   2. C41 Operations & Solutions Manager                                                               163,020.00
   3. Systems Design & Integration Manager                                                             163,020.00
   4. C41 Operations & Land Forces Expert                                                              156,750.00
   5. Systems Design & Integration Manager (C41 Systems)                                               163,020.00
   6. Military Intelligence (SME)                                                                      163,020.00
   7. Navy (SME)                                                                                       163,020.00




                                                                                       TOTAL        QAR 971,850.00
   Other Comments or Special Instructions
   1. Kindly Make all Cheques Payable to:
                     Digital Soula System For Technology
   2. in Case of Transfer :
          Bank Name :         Qatar National Bank (QNB)
          Branch :            Ministry of Business Branch
          Account No. :       0251-026543-001
          IBAN :              QA35 QNBA 0000 0000 0251 0265 4300 1




   Chairman of the Board



                                                        Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 7 of 19 Page ID
                                 #:1615




                                                                                      DATE:          01 February 2017
                                                                                      INVOICE#           2017/001




  BILL TO:
  QATAR ARMED FORCES
  PO Box 83
  Doha, Qatar

                                                     DESCRIPTION                                         AMOUNT

  Falcon Project Extension For the month of January 2017
  1.   Project Di rector
  2.   C4I Operations ft Solutions Manager                                                                  163,020. 00
  3.   Systems Design ft Integration Manager                                                                163,020.00
  4.   C4I Operations ft Land Forces Expert                                                                 156,750.00
  5.   Systems Design ft Integration Manager (C4I Systems)                                                  163,020.00
  6.   Military Intelligence (SME)                                                                          163,020.00
  7.   Navy (SME)                                                                                           163,020.00




                                                                                      TOTAL              QAR 971,850.00
  Other Comments or Special Instructions
  1. Kindly Make all Cheques Payable to:
                     Digital Soula System For Technology
  2. in Case of Transfer :
          Bank Name :        Qatar National Bank (QNB)
          Branch :           Ministry of Business Branch
          Account No. :      0251-026543-001
          IBAN :             QA35 QNBA 0000 0000 0251 0265 4300 1




~
  ·"'"'"2§.r~
  Mr. M    Aodulla AI-Mannai
                                                                                                 Recevied By:




  Chairman of the Board




                                                       Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 8 of 19 Page ID
                                 #:1616




                                                                                                   H VOfCE
                                                                                        DATE:         31 December 2016
                                                                                        INVOICE#          2016/015




   BILL TO:
   QATAR ARMED FORCES
   PO Box 83
   Doha, Qatar

                                                      DESCRIPTION                                         AMOUNT


   Falcon Project Extension For the month of December 2016
   1. Project Director
   2. C41 Operations & Solutions Manager                                                                      163,020.00
   3. Systems Design & Integration Manager                                                                    163,020.00
   4. C41 Operations & Land Forces Expert                                                                     156,750.00
   5. Systems Design ft Integration Manager (C41 Systems)                                                     163,020.00
   6. Military Intelligence (SME)                                                                             163,020.00
   7. Navy (SME)                                                                                              163,020.00




                                                                                        TOTAL             QAR 971,850.00
   Other Comment s or Specia l Instructi ons
   1. Kindly Make all Cheques Payable to:
                     Digital Soula Svstem For Technology
   2. in Case of Transfer :
          Bank Name :         Qatar National Bank {QNB)
          Branch :            Ministry of Business Branch
          Account No. :       0251-026543•001
          IBAN:               QA35 QNBA 0000 0000 0251 0265 4300 1




   Authorized By:                                                                                  Recevied By:



   Mr. Mohd Abdulla Al·Mannai
   Chairman of the Board



                                                        Thank y ou for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 9 of 19 Page ID
                                 #:1617




                                      s                                                DATE:
                                                                                                  fl F 1 0fCE
                                                                                                     01 December 2016
                                                                                       INVOICE#          2016/014




   BILL TO:
   QATAR ARMED FORCES
   PO Box 83
   Doha, Qatar

                                                      DESCRIPTION                                         AMOUNT


   Falcon Project Extension For the month of November 2016
   1.   Project Director
   2.   C41 Operations & Solutions Manager                                                                   163,020.00
   3.   Systems Design & Integration Manager                                                                 163,020.00
   4.   C41 Operations & Land Forces Expert                                                                  156,750.00
   5.   Systems Design & Integration Manager (C41 Systems)                                                   163,020.00
   6.   Military Intelligence (SME)                                                                          163,020.00
   7.   Navy (SME)                                                                                           163,020.00




                                                                                       TOTAL             QAR 971,850.00
   Other Comments or Special Instructions
   1. Kindly Make all Cheques Payable to:
                      Digital Soula System For Technology
   2. in Case of Transfer :
           Bank Name :        Qatar National Bank (QHB)
           Branch :           Ministry of Business Branch
           Account Ho. :      0251·026543-001
           IBAH:              QA35 QHBA 0000 0000 0251 0265 4300 1




   Authorized By:                                                                                 Recevied By:




   Chairman of the Board




                                                        Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 10 of 19 Page ID
                                  #:1618




                                                                                           DATE:          31 October 2016
                                                                                           INVOICE#          2016/013



       ,.,,.,,.
       QATAR ARMED FORCES
       PO Box 83
       Doha, Qatar

                                                         DESCRIPTION                                          AMOUNT


       Falcon Project Extension For the month of October 2016
       1. Project Director
       2. C41 Operations ft Solutions Manager                                                                    163,020.00
       3. Systems Design ft Integration Manager                                                                  163,020.00
       4. (41 Operations ft Land Forces Expert                                                                   156,750.00
       5. Systems Design ft Integration Manager {C41 Systems)                                                    163,020.00
       6. Military Intelligence (SME)                                                                            163,020.00
       7. Navy (SME)                                                                                             163,020.00




                                                                                           TOTAL              QAR 971,850.00
       Other Comments or Special Instructions
       1. Kindly Make all Cheques Payable to:
                         OigiUI Soula Sy>tem For Technol91Y
       2. in Case of Transfer :
              Bank Name :         Qaur National Bank (QNB)
              Branch :            Ministry of Business Branch
              Account No. :       0251-026543-001
              IBAN :              QA35 QNBA 0000 0000 0251 0265 4 300 1




                                                                                                      Recevied By:




       Chairman of the Board




                                                            Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 11 of 19 Page ID
                                  #:1619




       !: '     1I                                                                      DATE:
                                                                                                   tN   ro,c:
                                                                                                    30 September 2016
                                                                                        INVOICE#        2016/012




       BILL TO:
       QATAR ARMED FORCES
       PO Box 83
       Doha, Qatar

                                                      DESCRIPTION                                       AMOUNT


       Falcon Project Extension For the month of September 2016
       1. Project Director
       2. C41 Operations & Solutions Manager                                                               163,020.00
       3. Systems Design & Integration Manager                                                             163,020.00
       4. C41 Operations & Land Forces Expert                                                              156, 750.00
       5. Systems Design & Integration Manager (C41 Systems)                                               163,020.DO
       6. Military Intelligence (SME)                                                                      163,020.00
       7. Navy (SME)                                                                                       163,020.00




                                                                                        TOTAL           QAR 971,850.00
       Other Comments or Special Instructions
       1. Kindly Make all Cheques Payable to:
                        Digital Soula System For Technotoev
       2. in Case of Transfer :
              Bank Name :       Qatar National Bank (QNB)
             Branch :          Ministry of Business Branch
             Account No. :     0251-026543-001
              IBAN:            QA35 QNBA 0000 0000 0251 0265 4300 1




       Chairman of the Board




                                                         Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 12 of 19 Page ID
                                  #:1620




                                                                                                      lN\tQtCE
                                                                                           DATE:           31 August 2016
                                                                                           INVOICE#           2016/011




       QATAR ARMED FORCES
       PO Box 83
       Doha, Qatar

                                                         DESCRIPTION                                         AMOUNT

       Falcon Project Extension For the month of August 2016
       1. Project Director
       2. C41 Operations ft Solutions Manager                                                                    163,020.00
       3. Systems Design ft Integration Manager                                                                  163,020.00
       4. C41 Operations ft Land Forces Expert                                                                   156,750.00
       5. Systems Design & Integration Manager (C41 Systems)                                                     163,020.00
       6. Military Intelligence (SME)                                                                            163,020.00
       7. Navy (SME)                                                                                             163,020.00




                                                                                           TOTAL              QAR 971,850.00
       Other Comments or Special Instructions
       1. Kindly Make all Cheques Payable to:
                         Dt«tt.1I Soula System For Technology
       2. In Case of Transfer :
              Bank Name :         Qatar National Bank (QNB)
              Branch :            Ministry of Business Branch
              Account No. :       025 1-026543-001
              IBAN :              Q,A35 QNBA 0000 0000 0251 0265 4300 1




                                                                                                      Recevied By:




       Chairman of the Board



                                                            Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 13 of 19 Page ID
                                  #:1621




                                                                                          DATE:            31 July 2016
                                                                                          INVOICE#          2016/010




       QATAR ARMED FORCES
       PO BoxB3
       Doha, Qatar

                                                         DESCRIPTION                                        AMOUNT


       Falcon Project Extension For the month of July 2016
       1. Project Director
       2. C4I Operations & Solutions Manager                                                                    163,020.00
       3. Systems Design & Integration Manager                                                                  163,020.00
       4. C4I Operations & Land Forces Expert                                                                   156,750.00
       5. Systems Design & Integration Manager (C4I Systems)                                                    163,020.00
       6. Military Intelligence (SME)                                                                           163,020.00
       7. Navy (SME)                                                                                            163,020.00




                                                                                          TOTAL              QAR 971,850.00
       Other Comments or Special Instructions
       1. Kindly Make 111 Chequ..s Payable to:
                         Digital Soula System for TechnolOJY
       2. In Case of Transfer :
              Bank Name :         Qatar National Bank (QIIB)
              Branch :            Ministry of Business Branch
              Account No. :       0251-026543-001
              IBAN :              QA35 QNBA 0000 0000 0251 0265 4300 1




                                                                                                     Recevied By:


                       .
       Mr. Mohd Abdulla AI-Mannai
       Chairman of the Board




                                                           Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 14 of 19 Page ID
                                  #:1622




                                                                                                      lt    101CE
                                                                                           DATE:           30 June 2016
                                                                                           INVOICE#         2016/009




       QATAR ARMED FORCES
       PO Box 83
       Doha, Qatar

                                                          DESCRIPTION                                       AMOUNT


       Falcon Project Extension For the month of June 2016
       1. Project Director                                                                                      173,470.00
       2. C4I Operations ft Solutions Manager                                                                   163,020. 00
       3. Systems Design ft Integration Manager                                                                 163,020.00
       4. C4I Operations ft Land Forces Expert                                                                  156,750.00
       5. Systems Design & Integration Manager (C4I Systems)                                                    163,020.00
       6. Military Intelligence (SME)                                                                           163,020. 00
       7. Navy (SME)                                                                                            163,020. 00




                                                                                           TOTAL           QAR 1,145,320.00
       Other Comments or Special Instructions
       1. Ktndly Make all Ch.ciu.s Payable to:
                         Dttital Soula System For Technol91Y
       2. In Case of Transfer :
              Bank Name :         Qatar National Bank (QNB)
              Branch :            Ministry of Business Branch
              Account No. :       0251-026543-001
              IBAN:               Q,A35 QNBA 0000 0000 0251 0265 4300 1




       Chairman of the Board




                                                            Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 15 of 19 Page ID
                                  #:1623


       ri.    r·
              I,,
                    11                   ss·                                                         tt VOfC
                                                                                          DATE:        31 May 2016
                                                                                          INVOICE#      2016/008




       BILL TO:
       QATAR ARMED FORCES
       PO Box 83
       Doha, Qatar

                                                          DESCRIPTION                                   AMOUNT


       Falcon Project Extension For the month of May 2016
       1.   Project Director                                                                               173,470.00
       2.   C4I Operations & Solutions Manager                                                             163,020.00
       3.   Systems Design & Integration Manager                                                           163,020.00
       4.   C4I Operations & Land Forces Expert                                                            156,750.00
       5.   Systems Design & Integration Manager (C4I Systems)                                             163,020.00
       6.   Military Intelligence (SME)                                                                    163,020.00
       7.   Navy (SME)                                                                                     163,020.00




                                                                                          TOTAL        QAR 1,145,320.00
       Other Comments or Special Instructions
       1. Kindly Make all Cheques Payable to:
                          Digital Soula System For Technol91Y
       2. in Case of Transfer :
               Bank Name :        Qatar National Bank (QNB)
               Branch :           Ministry of Business Branch
               Account No. :      0251-026543-001
               IBAN:              Q/<35 QNBA 0000 0000 0251 0265 4300 1




       Chairman of the Board




                                                           Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 16 of 19 Page ID
                                  #:1624




                                                                                                      rt rvolCE
                                                                                           DATE:        30 April 2016
                                                                                           INVOICE#      2016/007




       QATAR ARMED FORCES
       PO Box 83
       Doha, Qatar

                                                          DESCRIPTION                                    AMOUNT

       Falcon Project Extension For the month of April 2016
       1. Project Director                                                                                   173,470.00
       2. C41 Operations ft Solutions Manager                                                                163,020.00
       3. Systems Design ft Integration Manager                                                              163,020.00
       4. C41 Operations ft Land Forces Expert                                                               156,750.00
       5. Systems Design ft Integration Manager (C41 Systems)                                                163,020.00
       6. Military Intelligence (SME)                                                                        163,020.00
       7. Navy (SME)                                                                                         163,020.00




                                                                                           TOTAL        QAR 1,145,320.00
       Other Comments or Specia l Instructions
       1. Kindly Make all Cheques Payable to:
                         Olljtal Soula Svstem For TechnolOIIV
       2. In Case of Transfer :
              Bank Name :         Qatar National Bank (QHB)
              Branch :            Ministry of Business Branch
              Account No. :       0251-026543-001
              IBAN:               Q.A35 QNBA 0000 0000 0251 0265 4300 1




       Chairman of the Board




                                                            Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 17 of 19 Page ID
                                  #:1625




                                                                                                      [NVOICE
                                                                                           DATE:           31 March 2016
                                                                                           INVOICE#          2016/.006




       QATAR ARMED FORCES
       PO Box 83
       Doha, Qatar

                                                          DESCRIPTION                                        AMOUNT

       Falcon Project Extension For the month of March 2016
       1. Project Director                                                                                       173,470.00
       2. C41 Operations & Solutions Manager                                                                     163,020.00
       3. Systems Design & Integration Manager                                                                   163,020.00
       4. C41 Operations & Land Forces Expert                                                                    156,750.00
       5. Systems Design & Integration Manager (C41 Systems)                                                     163,020.00
       6. Military Intelligence (SME)                                                                            163,020.00
       7. Navy (SME)                                                                                             163,020.00




                                                                                           TOTAL            QAR 1,145,320.00
       Other Comments or Special Instructions
       1. Klndly Make 111 Cheques Payable to:
                         Dlgltal Soula System For T•chnol91Y
       2. In Case of Tronsfer :
              Bank Name :         Qatar National Bank (QNB)
              Branch :            Ministry of Business Branch
              Account No. :       0251· 026543· 001
              IBAN :              Q.A35 QNBA 0000 0000 0251 0265 4300 1




                                                                                                      Recevied By:




       Chairman of the Board



                                                            Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 18 of 19 Page ID
                                  #:1626


          ,-,

                                            s                                                 DATE:
                                                                                                         H VOICE
                                                                                                            29 February 2016
                                                                                              INVOICE#          2016/005




         BILL TO:
         QATAR ARMED FORCES
         PO Box 83
         Doha, Qatar

                                                            DESCRIPTION                                         AMOUNT

          Falcon Project Extension For the month of February 2016
         1. Project Director                                                                                        173,470.0D
         2. C41 Operations & Solutions Manager                                                                      163,020.00
         3. Systems Design & Integration Manager                                                                    163,020.00
         4. C41 Operations & Land Forces Expert                                                                     156,750.00
         5. Systems Design & Integration Manager (C41 Systems)                                                      163,020.00
         6. Military Intelligence (SME)                                                                             163,020.00
         7. Navy (SME)                                                                                              163,020.00




                                                                                              TOTAL            QAR 1,145,320.00
          Other Comments or Special Instructions
          1. Kindly Make 111 Cheques Payable to:
                            Digital Soula System For Technology
          2. tn Case of Transfer :
                 Bank Name :         Qatar National Bank (QHBI
                 Branch :            Ministry of Business Branch
                 Account Ho. :       0251-0265◄ 3-001

                 IBAH:               Q.A35 QHBA 0000 0000 0251 0265 4300 1




                                          ~
                                                                                                         Recevied By:
          Authorized~ y:        •     (

   --::::::=------ .....'l.~,,-~
                               . -             G
          Mr. Mohd Abdulla Al-Mannai
          Chairman of the Board




                                                               Thank you for your business!
Case 8:19-cv-01837-RGK-ADS Document 44-14 Filed 02/10/20 Page 19 of 19 Page ID
                                  #:1627




                                           s                                                DATE:          31 January 2016
                                                                                            INVOICE#          2016/ 004




       QATAR ARMED FORCES
       PO Box 83
       Doha, Qatar

                                                            DESCRIPTION                                       AMOUNT


       Falcon Project Extension For the months of November 2015,
       December 2015 and January 2016
       1. Project Director                                                                                        520,410.00
       2. C41 Operations & Solutions Manager                                                                      489,060.00
       3.   Systems Design & Integration Manager                                                                  489,060.00
       4.   C41 Operations & Land Forces Expert                                                                   470,250.00
       5.   Systems Design & Integration Manager (C41 Systems)                                                    489,060.00
       6.   Military Intelligence (SME)                                                                           489,060.00
       7.   Navy (SMEJ                                                                                            489,060.00




                                                                                            TOTAL            QAR 3,435,960.00
       Other Comments or Special Instructions
       1. Kindly Make all Cheques Payable to:
                          Qllital Soula System For Technoloey
       2. In Case of Transfer :
               Bank Name :          Qatar National Bank (QNB)
               Branch :             Ministry of Business Branch
               Account No. :        0251 -026543-001
               IBAN :               QA35 QNBA 0000 0000 0251 0265 4300 1




       Authorized B             •              .                                                       Recevied By:
                                              I,

                            ✓
                  ✓


       Mr. Mohd Abdulla AI-Mannai
       Chai rman of the Board




                                                             Thank you for your business!
